DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1; 2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. U.S. Pub. No. 2011/0074788 in view of Jiang U.S. Pub. No. 2017/0091409, Fonseca et al., Vital Signs in Intensive Care: Automatic Acquisition and Consolidation into Electronic Patient Records, February 1, 2009, Journal of Medical Systems, 33, 47-57 (2009), and Cabrera, JR. et al. U.S. Pub. No. 2018/0042559.  
Re:  claim 1, Regan teaches 
1. A wireless device for facilitating visualization of a state of a patient being monitored by monitoring equipment, the device comprising:  a wireless network interface; (“The communication interface 124 may be embodied as any device… and executed by a processing device… to receive and/or transmit data from/to another device, such as, for example, a server, user terminal… The network 204 may comprise a wireless network… The user terminal 206 may comprise any device configured for use by a user to access medical data visualization services provided by the visualization apparatus 102 over the network 204.”; Regan, [0025], [0028])
The communication interface is a wireless communication interface.  
Regan is silent, however, Jiang teaches a camera; (“Referring to Fig. 8… a block diagram illustrates an electronic device 4400... examples of electronic devices include… tablet PCs… or any electronic device capable of running computer software and displaying information to a user, memory cards, other memory storage devices, digital cameras… The electronic device 4400 can be a digital device that, in terms of hardware architecture, generally includes a processor 4402, input/output (I/O) interfaces 4404, a radio 4406, a data store 4408, and memory 4410… The components (4402, 4404, 4406, 4408 and 4410) are communicatively coupled via a local interface 4412.  The local interface 4412 can be, for example… one or more buses… the I/O interfaces 4404 may further include an imaging device, i.e. camera, video camera, etc. ”; Jiang, [0085], [0086], [0087]
The electronic device includes a camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of a camera, in order to receive user input from and/or for providing system output, as taught by Jiang. ([0087])   
Regan teaches a touch-sensitive display; (“The user interface 126 may include… a touch screen display…”; Regan, [0026])
The user interface of the user terminal includes a touch screen display.  
Regan and Jiang teach, a processor in communication with the wireless network interface, the camera and the touch-sensitive display over a system bus; (“The communication interface 124 may be embodied as any device… and executed by a processing device (e.g., the processor 120)…The user interface 126 may be in communication with the processor 120…”; Regan, [0025], [0026])
The processor communicates with the communication interface (network interface) and the user interface (touch sensitive display).  Regan is silent, however Jiang teaches the device including a camera that communicates with a processor. (“The electronic device 4400 can be a digital device that, in terms of hardware architecture, generally includes a processor 4402, input/output (I/O) interfaces 4404, a radio 4406, a data store 4408, and memory 4410… The components (4402, 4404, 4406, 4408 and 4410) are communicatively coupled via a local interface 4412.  The local interface 4412 can be, for example… one or more buses… the I/O interfaces 4404 may further include an imaging device, i.e. camera, video camera, etc. ”; Jiang, [0086], [0087], Fig. 8)  
The I/O interface of the user device includes a camera that communicates with the processor over a bus.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of the processor in communication with the camera, in order to receive user input from and/or for providing system output, as taught by Jiang. ([0087])   
Regan teaches and a memory including program instructions which, when executed by the processor, cause to processor to: (“… the processor 120 is configured to execute instructions stored in the memory 122…”; Regan, [0023])
send, to a data visualization server via the wireless network interface, a request for visualization data; (“The communication interface 124 may be embodied as any device… and executed by a processing device (e.g., the processor 120)… to receive and/or transmit data from/to another device, such as, for example, a server… Fig. 2 illustrates a system wherein the visualization apparatus 102 comprises and/or is embodied as one or more servers in communication with one or more remote user terminals 206 over a network 204.  The network 204 may comprises a wireless network… The user terminal 206 may comprise any device configured for use by a user to access medical data visualization services provided by the visualization apparatus 102 over the network 204… the user may be providing the selection or input via the user interface 126 and/or may be interacting with a user terminal 206 such that the input and/or selection is transmitted from the user terminal 206 to the visualization apparatus 102, where it may be received by the communication interface 124 and/or data visualizer 128.”; Regan, [0025], [0028], [0029], Figs. 1-2)
The user terminal may be used by the user to send a request to the visualization apparatus for visualization data.
receive, from the data visualization server via the wireless network interface, visualization data representative of a state of a first physiological parameter of a patient over a time interval (“The visualization apparatus 102 may be embodied as a server… The user terminal 206 may comprise any device configured by a user to access medical data visualization services by the visualization apparatus 102 over the network 204… the data visualizer 128 is configured to determine a selection of a first set of data points (e.g., medical data points) for plotting on a first graph… The selected first set of data points may define, for example, medical data values associated with a patient… The data visualizer 128 is further configured… to cause the first graph to be displayed.  Fig. 4 illustrates a screenshot of a displayed graph comprising plotted data points… The graph of Fig. 4 comprises a first coordinate axis 402 defining a period of time defined in a 24 hour time having a scale range from 3:00 on a first day to 3:00 on the subsequent day… The plurality of graph lines plotted in Fig. 4 comprises a graph line 406 comprising data points defining systolic blood pressure data values… a graph line 410 comprising data points defining oxygen saturation percentage data values…”; Regan, [0021], [0028], [0037], [0039], Fig. 4)
The user device receives data visualization data in the form of graphs from the data visualizer (data visualization server) over the wireless network.  Fig. 4 illustrates a screen shot of the visualization data representing a state of, for example oxygen percentage data values (first physiological parameter) of a patient over a 24 hour time period (time interval).  
wherein the visualization data includes a first plurality of visualization data values (“The graph of Fig. 4 also comprises a plurality of plotted graph lines comprise of plotted data points.  The plurality of graph lines plotted in Fig. 4 comprises a graph line 406 comprising data points defining systolic blood pressure data values…”; Regan, [0039])
For example, plural points defining systolic blood pressure data values are plotted (visualization data includes a first plurality of visualization data values).  
and wherein the first plurality of visualization data values is generated by a data visualization module of the visualization server by aggregating a second plurality of machine data values into the first plurality of visualization data values, the second plurality of machine data values relating to the first physiological parameter being produced by the monitoring equipment when monitoring the first physiological parameter “The data source 306 may comprise any computing device comprising a memory configured to store medical data such that it is accessible by the visualization apparatus 102 over the network 304.  Additionally... the data source 306 may comprise a real time data source configured to monitor patient vital signs over the network 304 such that it is accessible by the visualization apparatus 102... the data source 306 may comprise, for example, a network attached storage device... a medical monitoring device or vital signs sensor... any combination thereof... visualization apparatus 102 is in communication with one or more data sources 306 over the network 304 facilitate access by the visualization apparatus 102 to a wide range of remotely stored and/or remotely gathered medical data.  This access remotely stored/gathered medical data may then be formatted to facilitate visualization and analysis of the accessed medical data by the data visualizer 128.... the fact repository may enhance the patient data through associations with clinical concepts to form structured data.  As a result of the associations with clinical concepts, the fact repository may process the patient data in various manners, such as by transforming the patient data to a standard representation.”; Regan, [0032], [0036], [0034])
The visualization apparatus aggregates and stores medical data from plural sources, such as, network storage devices, and medical monitoring devices for display.  For example, a memory storing medical data (first plurality of visualization data values) is combined with real time data from medical monitoring devices (second plurality of machine data values) for each physiological parameter.  The fact repository transforms the aggregated data to a standard representation that is accessed by the visualization apparatus for display.  This aggregated data includes monitored medical data values of a patient, which would include a first physiological parameter.  
(“The plurality of graph lines plotted in Fig. 4 comprises a graph line 406 comprising data points defining systolic blood pressure data values, a graph line 408 comprising data points defining heart rate data values…”; Regan, [0039], Fig. 4).  Fig. 4. illustrates plural graphs representing visualization data of a patient’s physiological parameters.  These physiological parameters include, for example, heart rate data values 410 (which can be considered to be a first physiological parameter).  
wherein each of the first plurality of visualization data values is generated by the data visualization module from multiple values of the second plurality of machine data values (“... the data visualizer 128 is configured to determine a selection of a first set of data points (e.g., medical data points for plotting on a first graph… The selected first set of data points may define, for example, medical data values associated with a patient… These medical data values may comprise, for example, medical data values related to a condition of the patient (e.g., blood pressure values, oxygen saturation percentage values, body temperature values, pulse rate values, heart rate values, respiratory rate values, lab result values…)… The data visualizer 128 may then plot a plurality of data points from the first set of data points on a first graph.”; Regan, [0037], [0038], Fig. 4)
A first set of data points, (for example, oxygen saturation percentage values) is selected for visualization. This first set of data points (first plurality of visualization data values) is selected from a larger set of data (such as blood pressure values, body temperature values, heart rate values, oxygen saturation percentage values).  Thus, the first set of data points is generated from multiple values of the second plurality of machine data values.  Also, Fig. 4 illustrates that data has been collected of a 96 hour time period (second plurality of visualization data) and that the first set of data points (first plurality of visualization data values), such as heart rate values, represent data from a 24 hour period, which is a portion of the data collected during the 96 hour period.  The data being displayed representing the 24 hour period is generated from multiple values that have been collected over the 96 hour period.  
Regan and Fonseca teach wherein the second plurality is greater than the first plurality so as to aggregate a large number of the machine data values into a relatively smaller number of visualization data values and wherein the monitoring equipment is configured to monitor the first physiological parameter; (“… Fig. 3 illustrates a system wherein the visualization apparatus 102 is in communication with one or more data sources 306 over a network 304… the data source 306 may comprise a real time data source configured to monitor patient vital signs and transmit monitored vital signs data over the network 304 such that it is accessible by the visualization apparatus 102… the data source 306 may comprise, for example… a medical monitoring device or vital signs sensor… the data visualizer 128 is configured to determine a selection of a first set of data points (e.g., medical data points for plotting on a first graph… The selected first set of data points may define, for example, medical data values associated with a patient… These medical data values may comprise, for example, medical data values related to a condition of the patient (e.g., blood pressure, values, oxygen saturation percentage values,…)…”; Regan, [0031], [0032], [0037])
The visualization data values are generated from multiple values from medical monitoring devices (multiple values of a second plurality of machine data values produced by the monitoring equipment), such as blood pressure values (the monitoring equipment is configured to monitor the first physiological parameter).  
(“… the data source 306 is embodied as a fact repository… The processor of the fact repository may be configured to receive data regarding one or more patients… the visualization apparatus 102 is in communication with one or more data sources 306 over the network 304 facilitate access by the visualization apparatus 102 to a wide range of remotely stored and/or remotely gathered medical data.  This accessed remotely stored/gathered medical data may then be formatted to facilitate visualization and analysis of the accessed medical data by the data visualizer… the data visualizer 128 is configured to determine a selection of a first set of data points (e.g., medical data points) for plotting on a first graph… The selection may comprise, for example, selection of a particular set of data points via a graphical user interface… The selected first of data points may define, for example, medical data values associated with a patient… These medical data values may comprise, for example, medical values related to a condition of the patient (e.g., blood pressure values, oxygen saturation percentage values, body temperature values, pulse rate values, heart rate values, respiratory rate values,… ”; Regan, [0033], [0036], [0037], Figs. 3-4)
The data source is a fact repository that stores for example, patient data of one or more patients that includes blood pressure values, heart rate values and oxygen saturation percentage values (multiple values of a second plurality of machine data values produced by the monitoring equipment).  The data visualizer selects, for example, a first set of medical data points (first plurality of visualization data values), from the data source, for a patient.  The visualizer selects a portion of the medical data points that are stored in the data source.  Thus, the second plurality of machine data values stored in the data source is greater than the first plurality of visualization data values, such as the first set of medical data points, retrieved from the data source for visualization (or display).  Regan is silent, however, Fonseca teaches to aggregate a large number of the machine data values into a relatively smaller number of visualization data values.  (“This data must then be prepared for presentation by the ICU applications.  A database job runs at regular time periods and calculates the median value corresponding to an interval of 5 min.  This job is running while the patient is being monitored or while he is registered in the ICU application.  For each patient 6 parameters are registered every 30 seconds, corresponding to 17,280 registers per day.  This accounts for roughly 0.4 MB a day for each patient… Fig. 7 is an example of the current version of the visualization interface. The left side of panel presents the acquired data values at 5 min intervals. The displayed value for a specific time point is the percentile 50 of values acquired in the corresponding interval.”; Fonseca, p. 52, first column, 2nd para. under Fig. 5, p.52. second column, 1st para., Figs. 6-7)
For patient monitoring, six patient parameters are registered every 30 seconds over a 5 minute interval.  For 1 patient parameter, such as respiratory rate (Fig. 4), a value is registered every 30 seconds over a 5 minute interval (resulting in 10 values).  The data is prepared for presentation by running a database job that calculates a median value corresponding to an interval of 5 minutes.  Thus, the data for every 5 minute interval is reduced from 10 registered values to 1 median value (aggregate a large number of the machine data values into a relatively smaller number of visualization data values).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Regan by adding the feature of aggregate a large number of the machine data values into a relatively smaller number of visualization data values, in order to make the data easily available to physicians in a convenient format, as taught by Fonseca. (p. 52, 1st column, 1st para under “Data visualization”)  
Regan teaches and wherein the data visualization module executes algorithms to synthesize trend data and other metrics from the machine data values and from lab results of the patient in order to translate  the machine data values into the visualization data in response to the request; (“… when the processor 120 is embodied as an executor of instructions, such as may be stored in the memory 122, the instructions may specifically be stored in the memory 122, the instructions may specifically configure the processor 120 to perform one or more algorithms and operations described herein… The graph of Fig. 4 comprises a first coordinate axis 402 defining a period of time defined in 24 hour time having a scale range from 3:00 on a first day to 3:00 on the subsequent day with a scale increment of two hours... The graph of Fig. 4 also comprises a plurality of plotted graph lines comprised of plotted data points.  The plurality of graph lines plotted in Fig. 4  comprises a graph line 406 comprising data points defining systolic blood pressure data values, a graph line 408 comprising data points defining heart rate data values, a graph line 410 comprising data points defining oxygen saturation percentage data values, a graph line 412 defining diastolic blood pressure data values, a graph line 414 defining body temperature data values, and a graph line 416 defining respiratory rate data values.”; Regan, [0023], [0039], Fig. 4)
The processor of the visualization apparatus executes algorithms to perform the operations of the visualization apparatus.  Fig. 4 shows a visualization of plural graphs of a patient’s medical data (such as, O2 Saturation, heart rate and respiratory rate) over a 24 hour period of time.  This visualization synthesizes trend data, for the plural graphs, over the 24 hour period.
(“... the data visualizer 128 is configured to further determine a selection of a second set of data points (e.g., medical data points) for plotting on a second graph... The selected second set of data points may define, for example, medical data values associated with a patient.  These medical data values may comprise, for example, medical data values related to a condition of the patient (e.g., blood pressure values, oxygen saturation percentage values, body temperature values, pulse rate values, heart rate values, respiratory rate values, lab result values... The data visualizer 128 may then plot a plurality of data points from the second set of data points on a second graph... The data visualizer 128 is further configured... to cause the second graph to be displayed overlaying the first graph... to facilitate analysis of trends and/or cause and effect relationships between plotted medical data values by a clinician... Fig. 5 illustrates a screenshot of an overlaid graph 502 comprising plotted medical data points forming the graph line 506... the overlaid graph 502 is overlying the graph illustrated in Fig. 4 and is semi-transparent such that the underlying graph is viewable concurrently with the overlaid graph 502... while the overlaid graph 502 comprises only a single graph line, the data visualizer 128 may be configured to plot a plurality of graph lines on an overlaid graph... through display of overlaying graphs having corresponding coordinate axes of varying scales a clinician may be enabled to analyze any correlation between medical data displayed in the first graph and second graph to make diagnosis and treatment decisions.”; Regan, [0040], [0041], [0042], [0046], Fig. 5)
Fig. 5 illustrates a second graph 502 overlying the graph in Fig. 4.  Fig. 5 synthesizes the plural graphs of patient medical data and overlays additional medical information to facilitate analysis of cause and effect relationships and to facilitate analysis of any correlation between medical data displayed in the first graph and second graph to make diagnosis and treatment decisions (other metrics from the machine data values).  
(“... the data visualizer 128 is configured to cause additional medical data associated with a patient to be displayed concurrently with one or more graphs.  This additional data may comprise, for example... patient lab results... This additional displayed medical data may further facilitate clinician analysis of graphed medical data... Fig. 5 illustrates a screenshot of additional medical data displayed in conjunction with a graph.”; Regan, [0047], Figs. 6A-6C)
Fig. 6B illustrates the synthesized plural graphs of patient medical data and patient lab results.  The additional displayed medical data (patient lab results) may further facilitate clinician analysis of graphed medical data (other metrics from the machine data values).  Fig 6A illustrates that the machine data values of oxygen saturation, for example have been translated into visualization data for display on a graph.  
(“… the visualization apparatus 102 includes… a data visualizer 128… the data visualizer 128 is said to be configured to cause a graph or other medical data to be displayed… the data visualizer 128 may be configured to cause the graph and/or other medical data to be displayed on a display connected to the visualization apparatus 102… the user may be providing the selection or input via the user interface 126 and/or may be interacting with a user terminal 206 such that the input and/or selection is transmitted from the user terminal to the visualization apparatus 102, where it may be received by the communication interface 124 and/or data visualizer 128.”; Regan, [0022], [0029])
The visualizer of the visualization apparatus causes the data collected by patient monitoring (such as oxygen saturation) to be translated to visualization data for display, in response to user selection (translate the machine data values into visualization data in response to the request).
Regan and Cabrera teach display, on the touch-sensitive display, a single monitoring screen wherein a first portion of the single monitoring screen includes a graphical representation of the visualization data over the time interval wherein the visualization data includes at least one of shapes and colors;
; (“The data visualizer 128 is further configured… to cause the first graph to be displayed.  Fig. 4 illustrates a screenshot of a displayed graph comprising plotted data points… The graph of Fig. 4 comprises a first coordinate axis 402 defining a period of time defined in a 24 hour time having a scale range from 3:00 on a first day to 3:00 on the subsequent day… The plurality of graph lines plotted in Fig. 4 comprises a graph line 406 comprising data points defining systolic blood pressure data values… a graph line 410 comprising data points defining oxygen saturation percentage data values…”; Regan, [0039], Fig. 4)
Fig. 4 illustrates a screen shot of the displayed graphical representation of the visualization data over a time period of 24 hours.  Regan is silent, however, Cabrera teaches the visualization data including at least one of shapes and colors. (“… the analyte data is glucose data generated by an analyte sensor system configured to connect to display devices and the like… Fig. 4A is an illustration of a modified graphical display where the analyte concentration values are arranged and presented over a plurality of time intervals such that a viewer can easily detect patterns in the analyte data over the plurality of time intervals.  The data structure or arrangement of analyte data produced by the embodiments described herein can generate modified graphical displays using color, shape, shading, size or other visuals to make detecting patterns in the analyte data easier for a viewer… The exemplary graph 400A can be an isometric graph where the magnitude of analyte concentration values are represented by shapes along a vertical axis perpendicular to the first and second directions 402 and 404.  The size of each shape can correspond to the magnitude of analyte concentration values or convey additional information about the analyte data… if color is used, color yellow can be used in areas of graph 400A where analyte concentration values exceed a high threshold… If color is used, color red may be used to indicated [sic] the regions where the analyte concentration values drop below a low threshold.”; Cabrera, [0159], [0226], [00227], Fig. 4A)
Fig. 4A illustrates graphical representation of analyte concentration over plural time intervals.  The magnitude of analyte concentration values are represented by shapes (visualization data includes shapes) along the vertical axis that is perpendicular to axes 402 and 404.  The color yellow can be used to indicate regions of high analyte concentration above a threshold and red can be used to indicate regions of low analyte concentration below a threshold (visualization data includes color).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Regan by adding the feature of display, on the touch-sensitive display, a single monitoring screen wherein a first portion of the single monitoring screen includes a graphical representation of the visualization data over the time interval wherein the visualization data includes at least one of shapes and colors, in order to enable a viewer to easily observe patterns in the analysis data, as taught by Cabrera. ([0227])  
Regan is silent, however, Cabrera teaches display, on the touch-sensitive display, one or more range indicators together with the graphical representation of the visualization data so as to convey an indication, within a width of the single monitoring screen, of stability of the first physiological parameter over the time interval. (“… the analyte data is glucose data generated by an analyte sensor system configured to connect to display devices and the like… Each of display devices 110, 120, 130, or 140 can include a display such as a touchscreen display 112, 122, 132, or 142 for displaying sensor information and/or analyte data to a user and/or receiving inputs from the user… The graphical display 1500 can include an analyte trend graph 1502.  On a horizontal axis 1504, time is represented… The analyte trend graph 1502 can be represented in relation to high and low thresholds 1508 and 1510… the analyte trend graph 1502 can be rendered in various colors… in relation to the high and low thresholds 1508 and 1510 to visually indicate the relationship between the analyte data and the high and low thresholds 1509 and 1510.”; Cabrera, [0159], [0190], [0286], Fig. 15)
Fig. 15 illustrates the touchscreen display displaying the analyte trend graph (graphical representation of the visualization data) over a 24 hour time period.  The analyte trend graph is displayed with a high threshold and low threshold (one or more range indicators) within the width of the single monitoring screen.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of display, on the touch-sensitive display, one or more range indicators together with the graphical representation of the visualization data so as to convey an indication, within a width of the single monitoring screen,  of stability of the first physiological parameter over the time interval, in order to visually indicate the relationship between the analyte data and the high and low thresholds, as taught by Cabrera. ([0286])  
Re:  claim 2, Regan teaches 
2. The wireless device of claim 1 wherein the program instructions further include instructions which, when executed by the processor, cause to processor to:  receive, via the touch-sensitive display, user input corresponding to a change in the time interval; display, on the touch-sensitive display, an updated monitoring screen including an updated graphical representation of the visualization data over an adjusted time interval different from the time interval. (“The displayed graph(s) may comprise and/or be displayed within an interface enabling a user to adjust a scale of one or more of the coordinate axes of the graph(s) so as to change the field of view displayed by the graph(s)… in Figs. 4 and 5, for example, the displayed graph comprises a slider bar 418 enabling a user an interface enabling a user to adjust the window of time displayed on the coordinate axis 402 from as much as 96 hours (4 days) to as little as 1 hour…”; Regan, [0043])
Figs. 4 and 5 illustrate that the user uses the slide bar (user input corresponding to the adjustment in the time interval to adjust the window of time displayed on the coordinate axis.  The updated graphs with the updated time intervals are displayed.  
Re:  claim 7, Regan is silent, however, Cabrera teaches 
7. The wireless device of claim 1 wherein the graphical representation includes a plurality of graphical objects respectively corresponding to a plurality of time periods included within the time interval, each of the graphical objects including numerical information identifying a high value and low value of the physiological parameter over one of the plurality of time periods. (“… a bar graph is used to view the daily break down of analyte data.  An axis 1102 indicates time.  The magnitude of analyte concentration values can be represented on a vertical axis 1104.”; Cabrera, [0248], Fig. 11)
Fig. 11 illustrates a bar graph of the daily breakdown of analyte data.  Each bar identifies a high and low value of analyte concentration for its portion of the time interval.  For example, the last bar, at 11am, shows the high value at about 300 and the low value at about 125.   
wherein each of the graphical objects includes an upper end at which is located the numerical information identifying the high value associated with the one of the plurality of time periods represented by the graphical object and wherein each of the graphical objects includes a lower end at which is located the numerical information identifying the low value associated with the one of the plurality of time periods represented by the graphical object. (“Fig. 23 illustrates a glucose trend display 2302 were [sic] excursions outside of high and low thresholds 2304 and 2306 are visually distinguished by using one or more shaded areas 2310 and 2312 under the analyte trend curve 2308.”; Cabrera, [0299], Fig. 23)
Fig. 23 illustrates that each of the points (graphical objects) along the curve of the graph includes an upper threshold, which is 200 (upper end at which is located the numerical information identifying the high value) and a lower threshold, which is 100 (lower end at which is located the numerical information identifying the low value), within the time period shown, which is approximately 9am to 12noon (associated with the one of the plurality of time periods represented by the graphical object).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of the graphical representation includes a plurality of graphical objects respectively corresponding to a plurality of time periods included within the time interval, each of the graphical objects including numerical information identifying a high value and low value of the physiological parameter over one of the plurality of time periods; wherein each of the graphical objects includes an upper end at which is located the numerical information identifying the high value associated with the one of the plurality of time periods represented by the graphical object and wherein each of the graphical objects includes a lower end at which is located the numerical information identifying the low value associated with the one of the plurality of time periods represented by the graphical object, in order to visually indicate the relationship between the analyte data and the high and low thresholds, as taught by Cabrera. ([0286])  
Re:  claim 9, Regan is silent, however, Cabrera teaches 
9. The wireless device of claim 1 wherein the graphical representation of the visualization data includes a plot of the plurality of visualization data values and wherein the one or more range indicators include a linear representation of at least one of high range value and a low range value. (“… the analyte data is glucose data generated by an analyte sensor system configured to connect to display devices and the like… Each of display devices 110, 120, 130, or 140 can include a display such as a touchscreen display 112, 122, 132, or 142 for displaying sensor information and/or analyte data to a user and/or receiving inputs from the user… The graphical display 1500 can include an analyte trend graph 1502.  On a horizontal axis 1504, time is represented… The analyte trend graph 1502 can be represented in relation to high and low thresholds 1508 and 1510… the analyte trend graph 1502 can be rendered in various colors… in relation to the high and low thresholds 1508 and 1510 to visually indicate the relationship between the analyte data and the high and low thresholds 1509 and 1510.”; Cabrera, [0159], [0190], [0286], Fig. 15)
Fig. 15 illustrates the touchscreen display displaying the analyte trend graph (plot of the plurality of visualization data values) over a 24 hour time period.  The analyte trend graph is displayed with a linear representation of a high threshold and low threshold (high range value and low range value).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of the graphical representation of the visualization data includes a plot of the plurality of visualization data values and wherein the one or more range indicators include a linear representation of at least one of high range value and a low range value, in order to visually indicate the relationship between the analyte data and the high and low thresholds, as taught by Cabrera. ([0286])  
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Jiang, Fonseca and Cabrera as applied to claim 1 above, and further in view of Zaleski U.S. Pub. No. 2015/0213211.  
Re:  claim 3, Regan teaches 
3. The wireless device of claim 1 wherein the program instructions further include instructions which, when executed by the processor, cause to processor to display, in a second portion of the monitoring screen different from the first portion, an icon corresponding to a laboratory measurement of a second physiological parameter of the patient. (“… the data visualizer 128 is configured to further determine a selection of a second set of data points (e.g., medical data points) for plotting on a second graph.  The determined selection may comprise a user input received via the user interface 126… The selection may comprise, for example, selection of a particular set of data points via a graphical user interface… These medical data values may comprise, for example, medical data values related to a condition of the patient (e.g., … lab results values…)”; Regan, [0040])
Lab results (icons) are selected via a user input.  
Re:  claim 4, Regan teaches 
4. The wireless device of claim 3 wherein the program instructions further include instructions which, when executed by the processor, cause to processor to:  receive, via the touch-sensitive display, user input corresponding to selection of the icon corresponding to the laboratory measurement of the second physiological parameter; (“… the data visualizer 128 is configured to further determine a selection of a second set of data points (e.g., medical data points) for plotting on a second graph.  The determined selection may comprise a user input received via the user interface 126… The selection may comprise, for example, selection of a particular set of data points via a graphical user interface… These medical data values may comprise, for example, medical data values related to a condition of the patient (e.g., … lab results values…)”; Regan, [0040])
Lab results (icons) are selected via a user input.  
receive, via the wireless network interface, laboratory measurement data representative of a state of the second physiological parameter of the patient over time; display, via the touch-sensitive display, a laboratory measurement screen wherein a first portion of the laboratory measurement screen includes a graphical representation of the laboratory measurement data. (“The data visualizer 128 may then plot a plurality of data points from the second set of data points on a second graph… medical data points plotted on the first and second graphs may be correlated with respect to a parameter, such as, for example, time, the value of which is defined by the first coordinate axis… The data visualizer 128 is further configured… to cause the second graph to be displayed overlaying the first graph.”; Regan, [0041])
The data visualizer causes the lab results data to be plotted over time and displayed.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Jiang, Fonseca and Cabrera as applied to claim 1 above, and further in view of Liu et al. U.S. Pub. No. 2016/0270719.    
Re:  claim 5, Regan is silent, however, Liu teaches 
5. The wireless device of claim 1 wherein the program instructions further include instructions which, when executed by the processor, cause to processor to display, via the touch-sensitive display, medical episode information superimposed over the graphical representation of the visualization data of the state of the first physiological parameter wherein the medical episode information indicates the occurrence of a plurality of medical episodes over the time interval and wherein the plurality of medical episodes are different from events involving the first physiological parameter. (“Screenshot 400 displays a combination of a single image tile 10, an event indicator 20, and various superimposed JavaScript elements 30.  The image tile 10 includes depictions 12 for five separate data channels, which correspond to measurements of the patient’s air flow, patient’s respiratory effort, oxygen saturation, pulse and snore… JavaScript elements 30 are indications of SDB events that may have been identified automatically at the server 201 based on processing of the received sleep data from the one or more diagnostic channels… Elements 30 may be superimposed onto a respective image tile 10 so as to indicate when a potentially significant SDB event has occurred in connection with a displayed on or more data channels.  For example, JavaScript elements 30 have been superimposed onto the data channel depictions 12 of the patient’s air flow and respiratory effort, so as to identify events 30 of central and obstructive sleep apnea.  Similarly, as shown in Fig. 4, JavaScript elements 30 have been superimposed onto the patient’s oximetry data so as to indicate events of oxygen desaturation… In the illustrated example the sleep session spans from 10:37 pm to 06:08 am… box 21 may identify when SDB, such as central sleep apnea, has occurred… A user viewing screenshot 400 may select a portion of event indicator 20 to view a particular time period within the session.  One or more image tiles corresponding to the selected time period may be displayed to the user.  For example, screenshot 400 shows an image tile 10 that corresponds to a time period between 1:11 AM and 1:14 AM… ”; Liu, [0047], [0048], [0049], Fig. 4)
Fig. 4 illustrates medical episode information (element 30) superimposed over, for example, the graphical representation of the Oxygen Saturation data (visualization data of the state of the first physiological parameter).  The medical episode information (element 30) indicates, for example the occurrence of a plurality of medical episodes (desaturation, central apnea, obstructive apnea) over the time interval of 1:11am to 1:14am.  The plurality of medical episodes (central apnea, obstructive apnea, element 30) is different from the events involving the first physiological parameter of Oxygen Saturation.  For example, the central apnea and obstructive apnea (element 30) are medical episodes different events involving the patient’s air flow and the patient’s respiratory effort.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of the program instructions further include instructions which, when executed by the processor, cause to processor to display, via the touch-sensitive display, medical episode information superimposed over the graphical representation of the visualization data of the state of the first physiological parameter wherein the medical episode information indicates the occurrence of a plurality of medical episodes over the time interval and wherein the plurality of medical episodes are different from events involving the first physiological parameter, in order to indicate when a potentially significant SDB event has occurred in connection with a displayed one or more data channels, as taught by, Liu. ([0047]).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Jiang, Fonseca, Cabrera and Liu as applied to claim 5 above, and further in view of Peterson et al. U.S. Patent No. 7,751,892.
Re:  claim 6, Regan and Peterson teach 
6. The wireless device of claim 5 wherein the first physiological parameter relates to oxygen saturation and the medical episode information relates to at least one of desaturation episodes, apnea episodes and bradycardia episodes. (“… the data visualizer 128 is configured to determine a selection of a first set of data points (e.g., medical data points) for plotting on a first graph… The selected first set of data points may define, for example, medical data values associated with a patient… These medical data values may comprise… oxygen saturation percentage values…”; Regan, [0037]) 
The first set of data points plotted (first physiological parameter) relate to oxygen saturation.  Regan is silent, however, Peterson teaches the medical episode relating to a bradycardia episode.  (“Fig. 6 is a screen shot of a GUI illustrating… a graphical display of a counted cardiovascular event… Such an event may include the number of bradycardia episodes 600 experienced by a patient.”; Peterson, col. 7, lines 50-55)
Fig. 6 illustrates, for example, the number of bradycardia episodes (medical episode information) over a time interval.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of the first physiological parameter relates to oxygen saturation and the medical episode information relates to at least one of desaturation episodes, apnea episodes and bradycardia episodes, in order to allow the clinician to easily see the relationship between pacing and sensing parameter values, as taught by Peterson. (col. 7, lines 65-57)  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Jiang, Fonseca and Cabrera as applied to claim 7 above, and further in view of Finian et al. U.S. Pub. No. 2017/0224920 and Liu.  
Re:  claim 8, Regan is silent, however, Finian teaches 
8. The wireless device of claim 7 wherein the program instructions further include instructions which, when executed by the processor, cause to processor to display, via the touch-sensitive display, medical episode information superimposed over the plurality of graphical objects (“According to Fig. 9, a portion of the CGM data, arrow 851, is seen to exceed the upper shaded limit 180 mg/dl.  By hovering with a cursor over the portion of the CGM data that exceeds the limit… the visualization tool is configured to provide a statistics box 850 that is superimposed onto the displayed plot 800.  The statistics box 850 provides a snapshot summary of the duration of the excursion, the range of time of the excursion, as well as the maximum level of glucose and corresponding time stamp.”; Finian, [0070], Figs. 9 and 10)
Fig. 9 illustrates a point at which the data exceeds the upper limit (medical episode).  When the user hovers over this portion of the graph, a statistics box is overlaid onto the graph (superimposed over the plurality of graphical objects).  The overlaid statistics box provides a snapshot summary of the incident where the data exceeds the upper limit (medical episode information).  The summary includes the maximum level of glucose and the corresponding time stamp (medical episode information).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of cause to processor to display, via the touch-sensitive display, medical episode information superimposed over the plurality of graphical objects, in order to enable meaningful data analysis and improve insulin therapy by supporting therapeutic decisions, as taught by Finian.  ([0002])  
Regan is silent, however, Liu teaches wherein the medical episode information is different from events involving the first physiological parameter. (“Screenshot 400 displays a combination of a single image tile 10, an event indicator 20, and various superimposed JavaScript elements 30.  The image tile 10 includes depictions 12 for five separate data channels, which correspond to measurements of the patient’s air flow, patient’s respiratory effort, oxygen saturation, pulse and snore… JavaScript elements 30 are indications of SDB events that may have been identified automatically at the server 201 based on processing of the received sleep data from the one or more diagnostic channels… Elements 30 may be superimposed onto a respective image tile 10 so as to indicate when a potentially significant SDB event has occurred in connection with a displayed on or more data channels.  For example, JavaScript elements 30 have been superimposed onto the data channel depictions 12 of the patient’s air flow and respiratory effort, so as to identify events 30 of central and obstructive sleep apnea.  Similarly, as shown in Fig. 4, JavaScript elements 30 have been superimposed onto the patient’s oximetry data so as to indicate events of oxygen desaturation… In the illustrated example the sleep session spans from 10:37 pm to 06:08 am… box 21 may identify when SDB, such as central sleep apnea, has occurred… A user viewing screenshot 400 may select a portion of event indicator 20 to view a particular time period within the session.  One or more image tiles corresponding to the selected time period may be displayed to the user.  For example, screenshot 400 shows an image tile 10 that corresponds to a time period between 1:11 AM and 1:14 AM… ”; Liu, [0047], [0048], [0049], Fig. 4)
Fig. 4 illustrates medical episode information (element 30) superimposed over, for example, the graphical representation of the Oxygen Saturation data (visualization data of the state of the first physiological parameter).  The medical episode information (element 30) indicates, for example the occurrence of a plurality of medical episodes (desaturation, central apnea, obstructive apnea) over the time interval of 1:11am to 1:14am.  The plurality of medical episodes (such as, central apnea, obstructive apnea, element 30) is different from the events involving the first physiological parameter of Oxygen Saturation.  For example, the central apnea and obstructive apnea (element 30) are medical episodes different events involving the patient’s air flow and the patient’s respiratory effort.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of the medical episode information is different from events involving the first physiological parameter, in order to indicate when a potentially significant SDB event has occurred in connection with a displayed one or more data channels, as taught by, Liu. ([0047]).  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Jiang, Fonseca and Cabrera as applied to claim 9 above, and further in view of Nims et al. U.S. Pub. No. 2011/0275940.  
Re:  claim 10, Regan is silent, however, Nims teaches 
10. The wireless device of claim 9 wherein the linear representation is superimposed over the plot of the plurality of visualization data values. (“Fig. 43 illustrates an interface 43o00 in which a heart rate graph is overlaid by a heart rate range 4303.”; Nims, [0118], Fig. 43)
Fig. 43 illustrates that the heart rate range (linear representation) overlays the heart rate graph (plot of the plurality of visualization data values).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of the linear representation is superimposed over the plot of the plurality of visualization data values, in order to highlight portions of a workout graph based on a selected heart range, as taught by Nims. ([0117])  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Jiang, Fonseca and Cabrera as applied to claim 1 above, and further in view of Stocker U.S. Pub. No. 2016/0350488.  
Re:  claim 11, Regan is silent, however, Stocker teaches 
11. The wireless device of claim 1 wherein the program instructions further include instructions which, when executed by the processor, cause to processor to display, via the touch-sensitive display, a plurality of selectable thumbnails wherein user selection of ones of the selectable thumbnails results in display, via the touch-sensitive display, of other graphical representations of the first physiological parameter over other time intervals. (“Fig. 3 shows… timing diagrams illustrating time-dependent plots generated by a device… illustrating various patient-related parameters over time (here over six days).”; Stocker, [0054], Fig. 3A)
Fig. 3A illustrates user selectable icons, located at the bottom of the UI, for changing the time interval of the graphs.  For example, 6 days is selected, but 4 hours, 12 hours, or 24 hours can also be selected.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of the program instructions further include instructions which, when executed by the processor, cause to processor to display, via the touch-sensitive display, a plurality of selectable thumbnails wherein user selection of ones of the selectable thumbnails results in display, via the touch-sensitive display, of other graphical representations of the first physiological parameter over other time intervals, in order to allow common visualization in a common timing diagram on the display, as taught by Stocker. ([0052])  
Claims 12; and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Fonseca and Cabrera.  
Claim 12 is a method analogous to the device of claim 1, is similar in scope and is rejected under the same rationale.  Claim 12 has additional limitations.  Re:  claim 12, receiving, through the touch-sensitive display, user input corresponding to an adjustment in the time interval; and displaying, on the touch-sensitive display, an updated monitoring screen including an updated graphical representation of the visualization data over an adjusted time interval different from the time interval.  (“The displayed graph(s) may comprise and/or be displayed within an interface enabling a user to adjust a scale of one or more of the coordinate axes of the graph(s) so as to change the field of view displayed by the graph(s)… in Figs. 4 and 5, for example, the displayed graph comprises a slider bar 418 enabling a user an interface enabling a user to adjust the window of time displayed on the coordinate axis 402 from as much as 96 hours (4 days) to as little as 1 hour…”; Regan, [0043])
Figs. 4 and 5 illustrate that the user uses the slide bar (user input corresponding to the adjustment in the time interval to adjust the window of time displayed on the coordinate axis.  The updated graphs with the updated time intervals are displayed.  
Claim 15 is a method analogous to the device of claim 7, is similar in scope and is rejected under the same rationale.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Fonseca and Cabrera as applied to claim 12 above, and further in view of Peterson.  
Re:  claim 13, Regan is silent, however, Peterson teaches 
13. The method of claim 12 further including:  receiving, at the wireless device from the data visualization server, manually-entered data relating to one or more events occurring in the care of a patient wherein the one or more events relate to at least one of medical episodes and routine care; (“Fig. 12 is a screen shot of a GUI illustrating generally among other things, a graphical display of a time interval of clinical and therapeutic events comprising notes 1200 entered into the graphical interface.  The note can be relative to an event 1201 or not… As further shown in Fig. 12, the time interval is 3 months (April-June)… within this period, an atrial and a ventricular event was recorded.  In addition, the clinician made two notes within this period – one in April and one in June.  The June note relates to a ventricular event.”; Peterson, col. 8, lines 56-60, col. 8, line 64-col. 9, line 4, Fig. 12)
The clinician manually enters notes regarding, for example, a ventricular event (manually-entered data relating to one or more events occurring in the care of a patient wherein the one or more events relate to at least one of medical episodes and routine care).  
displaying an additional monitoring screen including a representation of a count of a first of the one or more events; (“… the GUI not only provides the clinician with a time interval view of clinical and therapeutic events…”; Peterson, col. 8, lines 60-62)
Fig. 12 illustrates that the shows a time interval view of clinical and therapeutic events occurring within the time period (representation including a count of a first one of the one or more events).  
and displaying, in response to user input entered via the touch-sensitive display, an updated monitoring screen including qualitative log information associated with the count. (“… the GUI not only provides the clinician with a time interval view of clinical and therapeutic events… within this period, an atrial and a ventricular event was recorded.  In addition, the clinician made two notes within this period – one in April and one in June.  The June not relates to a ventricular event.  By selecting the note icon 1200 on the GUI, the clinician can review or revise the note.  By selecting the “Add Note” button 1204, the clinician can add a new note.”; Peterson, col. 8, line 60-col. 9, line 4)
Fig. 12 illustrates that when the clinician adds a new note, for example, the GUI updates by showing an icon indicating when the note was made and graphs indicating the events within the time period.  For instance, the GUI shows icons indicating that the clinician made a note in April and a new note in June.  The GUI also updates, for June, the number of clinical and therapeutic events between, for example, April and June (qualitative log information associated with the count).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of receiving, at the wireless device from the data visualization server, manually-entered data relating to one or more events occurring in the care of a patient wherein the one or more events relate to at least one of medical episodes and routine care; displaying an additional monitoring screen including a representation of a count of a first of the one or more events; and displaying, in response to user input entered via the touch-sensitive display, an updated monitoring screen including qualitative log information associated with the count, in order to record additional diagnostic, therapeutic or other information beyond that which may be normally captured and recorded by the programmer and/or the IMD, as taught by Peterson. (col. 9, lines 4-7)
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Fonseca and Cabrera as applied to claim 12 above, and further in view of Zaleski.  
Claim 14 is a method analogous to the device of claim 3, is similar in scope and is rejected under the same rationale.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Fonseca and Cabrera as applied to claim 15 above, and further in view of Finian and Liu.  
Claim 16 is a method analogous to the device of claim 8, is similar in scope and is rejected under the same rationale.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Fonseca and Cabrera as applied to claim 12 above, and further in view of Liu.
Claim 17 is a method analogous to the device of claim 5, is similar in scope and is rejected under the same rationale. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Fonseca and Cabrera and Liu as applied to claim 17 above, and further in view of Peterson.
Claim 18 is a method analogous to the device of claim 6, is similar in scope and is rejected under the same rationale.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Fonseca and Cabrera as applied to claim 12 above, and further in view of Portet, F. et al., “Automatic generation of textual summaries from neonatal intensive care data,” Artificial Intelligence, Vol. 173, Issues 7-8, May 2009.  
Re:  claim 19, Regan is silent, however, Portet teaches  
19. The method of claim 12 further including:  analyzing at least the machine data produced by the monitoring equipment in order to generate a natural language summary of medical episode information; displaying the natural language via the touch-sensitive display. (“We believe that an alternative way of using such data for decision-support is to harness knowledge-based methods to identify key items of information in the data, and then present these to the user via a textual summary, produced automatically using Natural Language Generation (NLG) techniques… In this paper, we present the first BabyTalk system, BT-45, which generates summaries of around 45 minutes of clinical data… to help doctors and nurses make immediate decisions… The main goal of the project as a whole is to understand how textual summaries can be generated for different time scales (minutes to hours to days), different use contexts (e.g., decision support vs. nursing shift summary() and different user groups (e.g., doctors vs. parents)… An example of the input data to BT-45 is shown in Fig. 1.  The graphs show the physiological time series acquired from the bed-side monitor… Fig. 3 shows the summary text produced by BT-45… For example, the text in Fig. 3 mentions successive desaturations at different points in the 45 minute period.  These correspond to troughs in the Oxygen Saturation signal (labelled SaO2 in Fig. 1), which need to be classified (using knowledge about certain features such as the duration of a trend and the lowest value that needs to be reached in order to qualify as desaturation).”; Portet, 3rd -4th paras. Under “1. Introduction”, 2nd para. under “1.1 NICU and BabyTalk”, 1st para. Under “1.2 Example”, 1st para. under “Fig. 3”)
Figs. 1 and 3 illustrate that, for example the Oxygen Saturation data is analyzed and the BT-45 system generates and displays a textual summary in natural language that mentions successive desaturations at different points in the time period.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of analyzing at least the machine data produced by the monitoring equipment in order to generate a natural language summary of medical episode information; displaying the natural language via the touch-sensitive display, in order to present information in narrative form, highlighting features which an expert would consider salient and warranting clinical attention, as taught by Portet. (2nd para. under “1.2 Example”)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Fonseca and Cabrera and Portet as applied to claim 19 above, and further in view of Johnson et al. U.S. Pub. No. 2003/0046113.  
Re:  claim 20, Regan is silent, however, Johnson teaches 
20. The method of claim 19 further including displaying, via the touch-sensitive display, one or more questions relating to the medical episode information wherein the one or more questions are intended to be addressed to a health care provider associated with the patient. (“the user is given a list of specific points to consider relative to this healthcare event and a checklist of questions to use in discussions with doctors and insurance companies that are specific to this type of healthcare.”; Johnson, [0081])
The device displays questions related to the medical episode that are intended to be addressed to a doctor (healthcare provider).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of displaying, via the touch-sensitive display, one or more questions relating to the medical episode information wherein the one or more questions are intended to be addressed to a health care provider associated with the patient, in order to allow healthcare consumers to be a more active participant in the healthcare process, reduce the confusion surrounding complex healthcare decisions and provide valuable information that could be further integrated into a total life-planning tool, as taught by Johnson. ([0098])  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Fonseca and Cabrera and Portet as applied to claim 19 above, and further in view of Peterson.  
Claim 21 is a method analogous to the device of claim 6, is similar in scope and is rejected under the same rationale.  
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Fonseca and Cabrera as applied to claim 12 above, and further in view of Kethman et al. U.S. Pub. No. 2016/0224750 and Johnson.  
Re:  claim 22, Regan is silent, however, Kethman teaches 
22. The method of claim 12 further including:  analyzing at least the machine data produced by the monitoring equipment; determining, based upon the machine data and a medical diagnosis associated with the patient, research content of relevance to the patient; and displaying information relating to the research content via the touch-sensitive display. (“an asthma monitoring method… one or more sensors located under a patient’s mattress are used to collect heart rate and respiratory rate individual patient data 10 from the patient… An example of a personalized model is one that analyzes the input data against the patient’s baseline data (e.g., normal heart rate and respiratory rate for that patient).  The processor, using the model will generate a personalized report 16, showing the patient’s current disease state relative to a normal state for the patient.  For example, the report could indicate that the patient’s heart rate for the past two nights has been 10% above her baseline heart rate…  the system may be configured to generate any number of alerts or recommendations, which may be transmitted to the patient, healthcare provider and/or other user… The method may next provide one or more recommended actions 60 to a patient, healthcare provider, family member and/or other user(s).  Such actions may include… education on local (home) and regional environmental triggers; disease self-management education; disease specific education;…”; Kethman, [0029])
Monitored patient data is analyzed against the baseline patient data.  Based on this analysis, and the disease diagnosis (in this case asthma), for example, education information relevant to the patient and the patient’s condition, is transmitted and displayed to patient or other user such as a caregiver.  Kethman does not explicitly state that the education information is research content, however, Johnson teaches this limitation.  (“The user, or the person on whose behalf the user is accessing the healthcare decision making [sic] system, has to have received a medical diagnosis and/or recommendation for treatment… The goal of this section is to provide the user with objective data and evidence regarding this healthcare event (procedure or condition).  Here the user is provided with information which will be helpful in completing the workflow and evaluating his or her alternatives for treatment… For example, in the healthcare context such information would include definitions of medical conditions and treatments, references to articles from medical journals relating to the diagnosis and treatment and other relevant information such as basic definitions of the diagnosis and treatment”; Johnson, [0068], [0078], [0095])
Based upon the medical diagnosis, the system displays information, regarding the event, which includes references to articles from medical journals (research content of relevance to the patient) relating to the diagnosis and treatment.  Kethman and Johnson can be combined with Regan such that the educational information of Kethman includes the articles from medical journals of Johnson.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Regan by adding the feature of analyzing at least the machine data produced by the monitoring equipment; determining, based upon the machine data and a medical diagnosis associated with the patient, research content of relevance to the patient; and displaying information relating to the research content via the touch-sensitive display, in order to provide outcomes that include a reduction in caregiver stress, as taught by Kethman ([0039]) and to allow healthcare consumers to be a more active participant in the healthcare process, reduce confusion surrounding complex healthcare decisions and provide valuable information that could be further integrated into a total life-planning tool, as taught by Johnson ([0098]).  

Response to Arguments
Applicant's arguments filed 6/07/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“This type of example is reflected in claim 1, which recited that the first plurality of visualization data values is generated by the data visualization module aggregating (e.g., combining) a large number of machine data values relating to a physiological parameter that are produced by the monitoring equipment into a relatively smaller number of visualization data values representative of a state of the physiological parameter… none of the cited references, either alone or in combination, suggest these features of amended claim 1.  For example, Regan purports to describe a visualization apparatus configured to display medical data provided by a data source (paragraph [0031]) or from a real time data source configured to monitor patient vital signs (paragraph [0032]).  However, in each case the data displayed by the visualization apparatus is simply the data captured or otherwise collected by a medical monitoring device or the like… Thus, Regan’s visualization apparatus is directed to displaying raw, machine data generated by measuring or monitoring equipment.”
Examiner disagrees.  Fonseca teaches this amended limitation, to aggregate a large number of the machine data values into a relatively smaller number of visualization data values. 
Fonseca teaches, “This data must then be prepared for presentation by the ICU applications.  A database job runs at regular time periods and calculates the median value corresponding to an interval of 5 min.  This job is running while the patient is being monitored or while he is registered in the ICU application.  For each patient 6 parameters are registered every 30 seconds, corresponding to 17,280 registers per day.  This accounts for roughly 0.4 MB a day for each patient… Fig. 7 is an example of the current version of the visualization interface. The left side of panel presents the acquired data values at 5 min intervals. The displayed value for a specific time point is the percentile 50 of values acquired in the corresponding interval.” (Fonseca, p. 52, first column, 2nd para. under Fig. 5, p.52. second column, 1st para., Figs. 6-7).  For patient monitoring, six patient parameters are registered every 30 seconds over a 5 minute interval.  For 1 patient parameter, such as respiratory rate (Fig. 4), a value is registered every 30 seconds over a 5 minute interval (resulting in 10 values).  The data is prepared for presentation by running a database job that calculates a median value corresponding to an interval of 5 minutes.  Thus, the data for every 5 minute interval is reduced from 10 registered values to 1 median value (aggregate a large number of the machine data values into a relatively smaller number of visualization data values).
Applicant's arguments filed 6/07/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“… the Office action indicates that Regan describes generating visualization data values from machine data values selected from multiple different types of machine data values (e.g., blood pressure, body temperature, heart rate, oxygen saturation, etc.).  However, amended claim 1 now recites machine data values relating to the first physiological parameter and being produced by the monitoring equipment when monitoring the first physiological parameter.  That is, all of the “machine data values” within the claim relate to the same “first physiological parameter”, not to multiple different parameters.  This is neither described nor suggested by Regan’s selection of data to visualize/display from among multiple different types of machine data values respectively relating to different types of physiological parameters.”
Examiner disagrees.  Regan teaches plural physiological values being aggregated.  Each of the physiological parameters, such as heart rate values are being aggregated over a period of time.  Fig. 4. illustrates plural graphs representing visualization data of a patient’s physiological parameters.  These physiological parameters include, for example, heart rate data values 410 (which can be considered to be a first physiological parameter).  Regan teaches, “The data source 306 may comprise any computing device comprising a memory configured to store medical data such that it is accessible by the visualization apparatus 102 over the network 304.  Additionally... the data source 306 may comprise a real time data source configured to monitor patient vital signs over the network 304 such that it is accessible by the visualization apparatus 102... the data source 306 may comprise, for example, a network attached storage device... a medical monitoring device or vital signs sensor... any combination thereof... visualization apparatus 102 is in communication with one or more data sources 306 over the network 304 facilitate access by the visualization apparatus 102 to a wide range of remotely stored and/or remotely gathered medical data.  This access remotely stored/gathered medical data may then be formatted to facilitate visualization and analysis of the accessed medical data by the data visualizer 128... The plurality of graph lines plotted in Fig. 4 comprises a graph line 406 comprising data points defining systolic blood pressure data values, a graph line 408 comprising data points defining heart rate data values…” (Regan, [0032], [0036], [0039], Fig. 4).  The visualization apparatus aggregates and stores medical data from plural sources, such as, network storage devices, and medical monitoring devices for display.  For example, a memory storing medical data (first plurality of visualization data values) is combined with real time data from medical monitoring devices (second plurality of machine data values) for each physiological parameter.  Fig. 4. illustrates plural graphs representing visualization data of a patient’s physiological parameters.  These physiological parameters include, for example, heart rate data values 410 (which can be considered to be a first physiological parameter).  
Applicant's arguments filed 6/07/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“It thus follows, that Regan also fails to describe or suggest so as to aggregate a large number of the machine data values into a relatively smaller number of visualization data values.  Again, Regan’s visualization apparatus is directed to displaying raw, machine data generated by a measuring or monitoring equipment.  That values of this raw machine data relating to a given physiological parameter selected for display are chosen from among other machine data relating to different physiological parameters is inappropriate to the claims as amended, since it nether [sic] describes nor suggests aggregating a larger number of machine data values relating to the same physiological parameter into a relatively smaller number of visualization data values relating to such a physiological parameter.”
Examiner disagrees.  Fonseca teaches this amended limitation, to aggregate a large number of the machine data values into a relatively smaller number of visualization data values. 
Fonseca teaches, “This data must then be prepared for presentation by the ICU applications.  A database job runs at regular time periods and calculates the median value corresponding to an interval of 5 min.  This job is running while the patient is being monitored or while he is registered in the ICU application.  For each patient 6 parameters are registered every 30 seconds, corresponding to 17,280 registers per day.  This accounts for roughly 0.4 MB a day for each patient… Fig. 7 is an example of the current version of the visualization interface. The left side of panel presents the acquired data values at 5 min intervals. The displayed value for a specific time point is the percentile 50 of values acquired in the corresponding interval.” (Fonseca, p. 52, first column, 2nd para. under Fig. 5, p.52. second column, 1st para., Figs. 6-7).  For patient monitoring, six patient parameters are registered every 30 seconds over a 5 minute interval.  For 1 patient parameter, such as respiratory rate (Fig. 4), a value is registered every 30 seconds over a 5 minute interval (resulting in 10 values).  The data is prepared for presentation by running a database job that calculates a median value corresponding to an interval of 5 minutes.  Thus, the data for every 5 minute interval is reduced from 10 registered values to 1 median value (aggregate a large number of the machine data values into a relatively smaller number of visualization data values).
Applicant's arguments filed 6/07/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Nor does Regan describe or suggest the recitation in claim one that each of the first plurality of visualization data values is generated by the data visualization module from multiple values of the second plurality of machine data values.  Again, amended claim 1 now requires that all of the machine data values used to generate the visualization data values relate to the same first physiological parameter… this is neither described nor suggested by Regan... Regan fails to describe or suggest generating visualization data are relating to a physiological parameter (e.g., blood pressure or oxygen saturation percentage) from multiple values of machine data values relating to the same such physiological parameter.  Rather, Regan’s data visualizer 128 is operative to simply select and retrieve individual medical data points (i.e. data points obtained by measuring/monitoring a patient) from the memory 122 or data source 306 for plotting… the data visualizer 128 is configured to plot each of the medical data points retrieved from memory or a data source, and does not suggest generating each visualization data value for a given physiological parameter from multiple machine data values relating to the same physiological parameter as presently claimed.”
Examiner disagrees.  As discussed above, Regan teaches plural physiological values being aggregated.  Each of the physiological parameters, such as heart rate values are being aggregated over a period of time.  Fig. 4. illustrates plural graphs representing visualization data of a patient’s physiological parameters over time.  These physiological parameters include, for example, heart rate data values 410 (which can be considered to be a first physiological parameter).  Fig. 4 illustrates that physiological parameter data has been collected over a 96 hour time period (second plurality of visualization data) and that the first set of data points (first plurality of visualization data values) represents data from a 24 hour period, which is a portion of the data collected during the 96 hour period.  The data being displayed representing the 24 hour period is generated from multiple values that have been collected over the 96 hour period (each of the first plurality of visualization data values is generated by the data visualization module from multiple values of the second plurality of machine data values).  Regan does teach generating visualization data relating to a physiological parameter from multiple values of machine data values relating to a first physiological parameter.  
Regan teaches, “the fact repository may enhance the patient data through associations with clinical concepts to form structured data.  As a result of the associations with clinical concepts, the fact repository may process the patient data in various manners, such as by transforming the patient data to a standard representation.” (Regan, [0034]).  The fact repository transforms the aggregated data to a standard representation that is accessed by the visualization apparatus for display.  This aggregated data includes monitored medical data values of a patient, which would include a first physiological parameter.  Regan also teaches, “the data visualizer 128 may be configured to cause the graph and/or other medical data to be displayed on a display connected to the visualization apparatus 102… the user may be providing the selection or input via the user interface 126 and/or may be interacting with a user terminal 206 such that the input and/or selection is transmitted from the user terminal to the visualization apparatus 102, where it may be received by the communication interface 124 and/or data visualizer 128” (Regan, [0029]).  The data visualizer uses the collected data to generate visualization data that can be represented in a graph on a display.  Fig. 4 illustrates that visualization data is generated for several physiological parameters, including, for example heart rate values 410.   
Applicant's arguments filed 6/07/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Claim 1 further recites that the data visualization module executes algorithms to synthesize trend data and other metrics from the machine data values and from lab results of the patient in order to translate the machine data values into visualization data in response to the request… although Regan describes, with reference to Figs. 4-6, plotting data points relating to several different measured/monitored patient parameters (e.g., systolic blood pressure, diastolic blood pressure, oxygen saturation percentage, etc.) on the same graph, none of these plots are generated by executing algorithms to synthesize trend data and other metrics from the machine data values and from lab results of a patient, as presently claimed.  Rather, Regan simply describes simultaneously displaying machine data or other medical data relating to several different patient parameters, from which a clinician may allegedly be able to analyze correlations… However, plotting data points relating to several different measured/monitored patient parameters so that a clinician viewing the plotted data points may analyze any relevant correlations neither describes nor suggests executing algorithms to synthesize trend data and other metrics from the machine data values and from lab results of the patient in order to provide the visualization data as presently claimed… simultaneously plotting data points relating to several different measured/monitored patient parameters does not suggest or correspond to executing algorithms to synthesize trend data and other metrics from the machine data values and from lab results of the patient in order to provide visualization data… any “visualization data” in Regan’s system is simply raw machine data, raw lab results, etc., and is not the result of executing an algorithm (of which Regan makes no mention) to synthesize trend data, as presently claimed.”
Examiner disagrees.  Regan teaches, “… when the processor 120 is embodied as an executor of instructions, such as may be stored in the memory 122, the instructions may specifically be stored in the memory 122, the instructions may specifically configure the processor 120 to perform one or more algorithms and operations described herein.“  The processor of the visualization apparatus executes algorithms to perform the operations of the visualization apparatus, which would include synthesizing trend data and other metrics including lab results.  Fig. 4 shows a visualization of plural graphs of a patient’s medical data (such as, O2 Saturation, heart rate and respiratory rate) over a 24 hour period of time.  This visualization synthesizes trend data, for the plural graphs, over the 24 hour period.  Regan teaches, “... the data visualizer 128 is configured to further determine a selection of a second set of data points (e.g., medical data points) for plotting on a second graph... The selected second set of data points may define, for example, medical data values associated with a patient.  These medical data values may comprise, for example, medical data values related to a condition of the patient (e.g., blood pressure values, oxygen saturation percentage values, body temperature values, pulse rate values, heart rate values, respiratory rate values, lab result values... The data visualizer 128 may then plot a plurality of data points from the second set of data points on a second graph... The data visualizer 128 is further configured... to cause the second graph to be displayed overlaying the first graph... to facilitate analysis of trends and/or cause and effect relationships between plotted medical data values by a clinician...” (Regan, [0040], [0041], Fig. 5).  Fig. 5 illustrates that the data visualizer displays a second graph overlaying the first graph, which also synthesizes the trend data over a period of time.  Fig. 6B illustrates the synthesized plural graphs of patient medical data and patient lab results (synthesized trend data and other metrics from the machine data values and from lab results).  The additional displayed medical data (patient lab results) may further facilitate clinician analysis of graphed medical data (other metrics from the machine data values).
Applicant's arguments filed 6/07/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Regan’s simultaneous display of machine data values produced by medical monitoring equipment together with other medical information neither describes nor suggests translating the machine data values into the visualization data wherein the visualization data includes at least one of shapes and colors… to the extent Regan describes displaying machine data from medical monitoring equipment together with other medical information, such simultaneous or overlaid display of machine data and other date neither describes or suggests executing algorithms to translate the machine data into wherein the visualization data includes at least one of shapes and colors.”
Examiner disagrees.  Cabrera teaches that the visualization data can include shapes and colors.  Cabrera teaches, “Fig. 4A is an illustration of a modified graphical display where the analyte concentration values are arranged and presented over a plurality of time intervals such that a viewer can easily detect patterns in the analyte data over the plurality of time intervals.  The data structure or arrangement of analyte data produced by the embodiments described herein can generate modified graphical displays using color, shape, shading, size or other visuals to make detecting patterns in the analyte data easier for a viewer…” (Cabrera, [0226]).  Fig. 4A illustrates graphical representation of analyte concentration over plural time intervals.  The magnitude of analyte concentration values are represented by shapes (visualization data includes shapes) along the vertical axis that is perpendicular to axes 402 and 404.  The color yellow can be used to indicate regions of high analyte concentration above a threshold and red can be used to indicate regions of low analyte concentration below a threshold (visualization data includes color) (Cabrera, [0227]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 




/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612